Citation Nr: 1417529	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  13-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1957 to March 1959 and from September 1960 to August 1961.  He died in July 2012 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the VA Regional Office (RO) in Waco, Texas.  

At the time of the Veteran's death, he had initiated an appeal as to the claim listed on the first page of this decision.  Following the Veteran's death, the appellant filed a claim seeking service connection for the Veteran's death.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002).  In this case, the appellant's claim was accepted by the RO as a request for substitution as the claimant in the claim pending at the time of the Veteran's death and the appellant's request for substitution was granted as evidenced by the statement of the case being issued to her in September 2012. 


FINDING OF FACT

A respiratory disorder was not present during the Veteran's service and did not develop as a result of any incident during service.



CONCLUSION OF LAW

A respiratory disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to his death, the Veteran was notified in a letter dated in September 2007 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an opinion in furtherance of the claim.  A pertinent VA opinion was August 2013.  38 C.F.R. § 3.159(c)(4).  The VA opinion obtained in this case is sufficient, as the examiners conducted a review of the claims file and offered a well-supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Prior to his death, the Veteran contended that he had a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma, that was related to in-service exposure to herbicides, asbestos, diesel fuel, fumes and contaminants found in water while stationed at Reese Air Force Base (AFB) in Lubbock, Texas.  See, e.g., July 2007 claim; March 2008 notice of disagreement.  In support of his contentions, the Veteran submitted different articles regarding exposures of contaminants in water and soil; however, these are not specific to his case.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

As to asbestos-related diseases, there are no laws or regulations specifically dealing with asbestos and service connection.  However, the VA Adjudication Procedure Manual, M21-1 (M21-1), and opinions of the United States Court of Appeals for Veterans Claims (Court) and VA General Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis (IPF), or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

"Asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty at 429.  M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Neither the Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999).  See also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

The Veteran's STRs shows no treatment for, or diagnosis of, any respiratory disorder.  Examinations in January 1957, March 1959, April 1960, February 1961, May 1961 and August 1961 all revealed clinically normal lungs and chest.  In his January 1957 and April 1960 reports of medical history, the Veteran denied symptoms such as shortness of breath and asthma.  Chest X-rays in January 1957, March 1959 and February 1961 were all negative.  

According to post-service medical records, the earliest evidence of respiratory problems is a November 2005 treatment record showing a diagnosis of asthma.  A March 2008 record shows that the Veteran's asthma symptoms reportedly began when he was in his 50s.  That record shows that the Veteran was concerned about reactions to exposures when he was 19 to 21.  It also shows that he only smoked when he was 16 to 17.  The record indicates that the diagnosis of asthma was by history and that spirometry was normal.  The first evidence of a diagnosis of COPD was in June 2009.  None of the Veteran's treatment records for his asthma and COPD contain any opinion regarding the etiology of those disorders.  However, in January 2011, the Veteran's physician, W.S., M.D. submitted a statement that the Veteran was currently under his care for the treatment of COPD.  He  noted that during the years of 1957 to 1959, the Veteran was exposed to many hazardous materials including asbestos, jet exhaust, dust and other debris.  It was his opinion that exposure to those materials without proper ventilation or a proper breathing mask could cause potentially long-term damage to lungs and lung capacity.  No rationale for the opinion was provided.  

Chest X-rays in April 2011 show that the chest was normal in appearance.  A chest CT in June 2011 did not show any findings related to COPD, asthma, or asbestosis.

An April 2012 record from the Defense Personnel Records Information Retrieval System (DPRIS) shows that they were unable to document or verify that the Veteran was exposed to tactical herbicides at Reese AFB.

Regrettably, before a VA examination could be afforded to the Veteran, he passed away due to COPD in July 2012.  A VA medical opinion based on a review of the claims file was obtained in August 2013.  The only respiratory disorder diagnosed was COPD.  The examiner noted that there was no known family history of COPD and the Veteran was a non-smoker.  The examiner also noted that the Veteran worked as a firefighter and was exposed to asbestos and to hydrocarbon-containing jet fuels.  The examiner noted that a review of the April 2011 chest X-ray and June 2011 chest CT were not diagnostic of COPD, nor were they suggestive of exposure to asbestos (which typically results in pleural plaques).  The examiner reported that an extensive review of the medical literature, undertaken with the assistance of the VA Medical Library staff, failed to disclose any association between exposure to jet fuels and the development of COPD.  The examiner also opined that furthermore, his radiographic findings were not consistent with asbestos exposure and asbestos exposure did not typically result in COPD.  Therefore, it was not at least as likely as not that the Veteran's exposure to jet fuels and asbestos were related to his development of COPD.

Based on a review of the evidence, the Board concludes that service connection for a respiratory disorder is not warranted.  Although the Veteran was exposed to hazardous materials such as asbestos and jet fuels in service and was diagnosed with respiratory disorders post-service, the evidence fails to show that any diagnosed respiratory disorder was related to his military service.

The Veteran's STRs contain no indication that the onset of any respiratory disorder occurred in service.  As discussed above, examinations throughout both periods of service repeatedly showed normal lungs and chest, and chest X-rays were always negative.  Furthermore, the earliest evidence of any respiratory disorder is in 2005.  Additionally, the March 2008 treatment record shows that the Veteran reported that his asthma symptoms began in his 50s, putting the onset of such disorder well after his discharge from his second period of service in 1961 considering that the Veteran's death certificate reveals that he was born in 1939.  In this case, no medical professional has provided any opinion relating the onset of any respiratory disorder as occurring during the Veteran's military service.  

The contemporaneous service records fail to show that a respiratory disorder began during the Veteran's military service or is otherwise related to his service.  Here, the first evidence of a chronic respiratory disorder was in 2005.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of chronic respiratory complaints, symptoms, or findings for four decades between the Veteran's military service and the earliest evidence of a respiratory disorder is itself evidence which tends to show that a respiratory disorder did not have its onset in service or for many years thereafter.  

The Board also finds that the evidence does not support a finding that any post-service respiratory disorder was related to any event, injury or disease to the Veteran's lungs caused by his in-service exposures.  The August 2013 examiner provided a negative nexus opinion regarding COPD supported by a well-reasoned rationale.  As the examiner had the opportunity to review the claims file and provided a rationale for their negative opinion, the Board accords it great probative value.  Although no opinion was provided regarding asthma, after reviewing the claims file, the examiner concluded that the appropriate diagnosis of a respiratory disorder was COPD.  None of the treatment records showing a diagnosis of asthma contain any opinion relating asthma to the Veteran's military service.  In this regard, the Veteran's private physician did not indicate that the Veteran had asthma and also only discussed COPD, not any post-service asthma.  Consequently, the evidence fails to support a finding that the Veteran had asthma related to his military service.

With regards to Dr. W.S.'s positive opinion, the Board finds that it lacks probative value.  No rationale was provided for his opinion, unlike the VA examiner who referred to researching medical literature.  Furthermore, Dr. W.S.'s opinion that exposure to without proper ventilation or a proper breath mask could cause potentially long-term damage to lungs and lung capacity is speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  Thus, such opinion is speculative and therefore, is not probative.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

No medical professional has provided any non-speculative opinion that any diagnosed respiratory disorder was related to any of the exposures claimed by the Veteran during this appeal.  The claims folder contains no competent and probative evidence of a respiratory disorder being associated with the Veteran's active duty.  Without competent and probative evidence of an association between a respiratory disorder and his active duty, service connection for a respiratory disorder is not warranted.  

The Board acknowledges the Veteran's and appellant's reports of a respiratory disorder related to the Veteran's military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011), as to the specific issue in this case, the etiology of a respiratory falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's and appellant's own assertions as to etiology have no probative value.

Without competent and credible evidence of a relationship between a respiratory disorder and the Veteran's military service, service connection for a respiratory disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disorder, based upon substitution of the appellant as the claimant.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a respiratory disorder, based upon substitution of the appellant as the claimant is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to service connection for a respiratory disorder, based upon substitution of the appellant as the claimant is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


